USCA11 Case: 21-10216    Date Filed: 06/14/2021   Page: 1 of 2



                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 21-10216
                        Non-Argument Calendar
                      ________________________

              D.C. Docket No. 2:17-cr-00035-MHH-SGC-2



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                versus

CORYE DANIELS,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                      ________________________

                             (June 14, 2021)

Before ROSENBAUM, NEWSOM, and ANDERSON, Circuit Judges.

PER CURIAM:
          USCA11 Case: 21-10216       Date Filed: 06/14/2021    Page: 2 of 2



      W. Scott Brower, appointed counsel for Corye Daniels in his appeal of the

revocation of his supervised release, has moved to withdraw from further

representation of the appellant and filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Daniels’s revocation of supervised release

and sentence are AFFIRMED.




                                          2